—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered May 9, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
*110The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s credibility determinations. There was ample evidence that defendant was armed with a gun and the jury was justified in rejecting his suggestion that because he had never used a weapon during the instances giving rise to his 24 prior shoplifting arrests, he had not displayed a gun on this occasion.
Defendant’s complaints about the prosecutor’s cross-examination and summation are unpreserved due to lack of specific objection (People v Terry, 231 AD2d 455, lv denied 89 NY2d 930), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the prosecutor’s questioning about defendant’s prior drug use and the role it played in his shoplifting endeavors was appropriate since defendant “ ‘brought these issues to the attention of the jury for purposes of promoting his defense’ ” (supra, at 455), and that the challenged portions of the prosecutor’s summation properly responded to defense counsel’s summation. Concur— Milonas, J. P., Nardelli, Wallach and Andrias, JJ.